DETAILED ACTION
Claims 1-21 are pending. 
Claims 1-21 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Mixed-Tenancy Systems - A hybrid Approach between Single and Multi-Tenancy published Aug. 2014 by Stefan T. Ruehl (hereinafter Ruehl).

As per claim 1, Ruehl discloses a method comprising: -	receiving, by a computer system, a request for onboarding a new customer to a software-as-a-service (SaaS) application hosted on the SaaS infrastructure (Ruehl, Fig 2-2, page 16, wherein the new customer can be tenant A,B,C or D  and the demanding how to share instances with other customers can be the request for onboarding the new customer to SaaS infrastructure as claimed. Section 6.2.1 page 143, teaches a software-as-a-service (SaaS) application hosted on the SaaS infrastructure), wherein the SaaS infrastructure concurrently supports both single-tenant runtime instances of the SaaS application and multi- tenant runtime instances of the SaaS application (Ruehl, Fig 2-2, page 16, wherein the system concurrently supports tenants who demand not to share instances with other customers (single-tenant runtime instances) and tenants who are welling to share instances with other customers ( multi- tenant runtime instances));-	determining, by the computer system, that the new customer should be assigned to a single-tenant runtime instance of the SaaS application or a multi-tenant runtime instance of the SaaS application based on one or more criteria pertaining to a current configuration of the SaaS infrastructure (Ruehl, section 4.2.2, page 49-50, wherein the system determine based on the deployments models defining constraints choses by the customers weather to use a private model (single-tenant runtime instance) or public model (multi-tenant runtime instance) or other mixed models (white, black, gray)); and -	storing, by the computer system, a first mapping between the new customer and the determined runtime-instance in a tenancy database of the SaaS infrastructure (Ruehl, Table 4.3, 4.4, pages 69, pages 80-82, wherein the table 4.4 show mapping information between tenants and the determined runtime-instance and thus by inherence such information is stored as claimed).

As per claim 3, claim 1 is incorporated and Ruehl further discloses wherein the determining is further based on one or more customer preferences or requirements included in the request (Ruehl, Fig 2-2, page 16, wherein the demanding from the customer on how to share instances with other customers can be on one or more customer preferences or requirements included in the request as claimed); 

As per claim 4, claim 3 is incorporated and Ruehl further discloses wherein the one or more customer preferences or requirements includes a preference or requirement that application data of the new customer be isolated from other customers of the SaaS application (Ruehl, page 16, wherein the system concurrently supports tenants who demand not to share instances with other customers (single-tenant runtime instances); 

As per claim 5, claim 3 is incorporated and Ruehl further wherein the one or more customer preferences or requirements includes a preference or requirement that the new customer be assigned to a runtime instance in a geographic region where a majority of users of the new customer reside (Ruehl, page 50, 79,  wherein Gray Hybrid Model allows Customers to do both, specifying with whom they want to be deployed and with whom they do not wish to be deployed. Thus, it provides the highest level of liberty to Customers to describe their Deployment Constraints. The Deployment Model allows Customers to specify, for example, that they want to share a Unit only with Tenants from a specific geographic region (e.g. Asia) but not with Tenants from a particular industry. Geographic Defines in which country a Tenant has its headquarters)); 

As per claim 6, claim 1 is incorporated and Ruehl further discloses wherein the computer system determines that the new customer should be placed on a new runtime instance of the SaaS application (Ruehl, Fig 2-2, page 16, wherein the system concurrently supports tenants who demand not to share instances with other customers (single-tenant runtime instances); 

Claims 8, 10-13, 15, and 17-20 are rejected under the same rationale as claims 1 and 3-6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mixed-Tenancy Systems - A hybrid Approach between Single and Multi-Tenancy published Aug. 2014 by Stefan T. Ruehl (hereinafter Ruehl) in view of Klaghofer et al (Pub. No.: US 2018/0198868 A1).

As per claim 2, claim 1 is incorporated and Ruehl does not further disclose wherein the one or more criteria include a number of existing customers currently hosted on each runtime instance of the SaaS application in the SaaS infrastructure. However, using the number of existing customers currently hosted on each runtime instance as a criteria is well known in the art. For example, Klaghofer discloses wherein the one or more criteria include a number of existing customers currently hosted on each runtime instance of the SaaS application in the SaaS infrastructure (Klaghofer, paragraph 0024-0030, 0052-0059 wherein another SIP server instance may only support 100,000 users or less. As mentioned above, the number of users per tenant may vary over time depending on various factors which constitute capacity-relevant values and which have been listed above, but some examples of which are:] the load/utilization of the physical servers,] the load of the SIP server instances,] the current or maximum number of tenants on an SIP server instance, the current or maximum number of users per tenant, threshold values,] threshold values according to which moving of a tenant is to be triggered (e.g., a predetermined percentage of the maximum number of users on an SIP server instance has been reached)). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the invention to modify Ruehl with Klaghofer to use the number of existing customers currently hosted on each runtime instance as a criteria as claimed because this would have provided a way to make a better and well-balanced resource management on the SaaS infrastructure. 

Claims 9 and 16 are rejected under the same rationale as claim 2. 

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mixed-Tenancy Systems - A hybrid Approach between Single and Multi-Tenancy published Aug. 2014 by Stefan T. Ruehl (hereinafter Ruehl) in view of MAES et al (Pub. No.: US 2019/0222988 A1).

As per claim 7, claim 6 is incorporated and Ruehl does not further disclose upon determining that the new customer should be placed on a new runtime instance: transmitting a desired state of the new runtime instance to a cell of the SaaS infrastructure on which the new runtime instance will be deployed, the desired state including one or more component images, each component image including one or more configuration files for deploying a service of the SaaS application. However, transmitting a desired state of the new runtime instance to a cell of the SaaS infrastructure on which the new runtime instance will be deployed is well known in the art. For example, MAES discloses wherein the one or more criteria include a number of existing customers currently hosted on each runtime instance of the SaaS application in the SaaS infrastructure (MAES, Fig 2, paragraph 0033 wherein the instance controller 112 creates a new instance of the requested service suite or service for the tenant A. In an example, a containerized image of the requested service suite or service is deployed on the infrastructure 128). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the invention to modify Ruehl with MAES to transmit a desired state of the new runtime instance to a cell of the SaaS infrastructure on which the new runtime instance will be deployed as claimed because this would have provided a way quickly deploy new instances of the requested application. 

Claims 14 and 21 are rejected under the same rationale as claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454